              Case 7:19-cv-04356-PMH
      Case 7-19-cv-04356-PMH          Document
                                Document       57 inFiled
                                         56 Filed    NYSD 09/29/20 Page 1 ofPage
                                                            on 09/28/2020    1   1 of 1




                                                   STATE OF NEW YORK
                                            OFFICE OF THE ATTORNEY GENERAL
                                                           Application granted. Defendants' motion for summary
 LETITIA JAMES                                             judgment due 10/2/2020.   DIVISION OF REGIONAL OFFICES
                                                                                      The Court   likewise extends the
ATTORNEY GENERAL                                                                     W ESTCHESTER REGIONAL OFFICE
                                                           deadline to file opposition to the motion to 11/2/2020, and
                                                           reply, if any, to 11/16/2020. The Clerk's Office is requested to
                                                           mail a copy of this Order to the plaintiff.
       September 28, 2020
                                                           SO ORDERED.
       Honorable Judge Philip M. Halpern
                                                   _______________________
       United States District Court
                                                   Philip M. Halpern
       Southern District of New York               United States District Judge
       Daniel Patrick Moynihan United States Courthouse
       500 Pearl Street                            Dated: New York, New York
                                                           September 29, 2020
       New York, NY 10007-1312

               Re:     Brown v. Phipps et al., 19-cv-4356 (PMH)

       Dear Hon. J. Halpern:

             In this 42 U.S.C. § 1983 action, this Office represents all eight defendants in this matter
       where in state prisoner Melvin Brown alleges that he was assaulted during a pat frisk at
       Woodbourne Correctional Facility on 11/28/2018 and falsely accused of possessing contraband .
       Defendant’s motion for summary judgment is currently due 9/30/20200

              Defendants are seeking a short adjournment to file their motion for summary judgment in
       order to comply with Rule 7.1(a)(3). Defendants need to restructure their motion exhibits and
       declarations to ensure that the filing is in compliance with this rule and all applicable filing rules.
       Defendants request an adjournment to 10/2/2020.


       Respectfully submitted
       LETITIA JAMES
       New York State Attorney General


       ______________________
       AAG Janice Powers

       cc: Melvin Brown DIN: 04-A-0155 Franklin C.F., 62 Bare Hill Rd., P.O. Box 10, Malone, New
       York, 12953




             44 SOUTH BROADWAY, WHITE PLAINS, NY 10601 ● OFFICE: (914) 422-8755 ● FAX (914) 422-8706 ● AG.NY.GOV
